DETAILED ACTION
Response to Amendment
	Applicant's arguments and amendments filed on 10/14/21 are acknowledged.  Claims 1-44, 71, and 72 have been canceled.  Claim 45 has been amended.  Claims 45-70, 73, and 74 are pending rejection below:  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-62, 64-70, 73, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Squires USPA_20080032114_A1 and Monette USPN_5288555.
Topolkaraev discloses forming garments such as clothing, shoe coverings, and surgical gowns/drapes (paragraph 0105) comprising its inventive fibers (corresponds to claimed fiber of claimed polymeric material) which can be made by polylactic acid (corresponds to claimed matrix polyester) and also be blended with polyolefins (corresponds to claimed polyolefin matrix polymer) (paragraph 0036); wherein said polylactic acid (corresponds to claimed matrix polyester) is in an amount greater than 70 wt% (Claim 12) with a polyepoxide (corresponds to claimed polymeric nanoinclusion additive) in an amount ranging from 0.05 to 10 wt% (paragraph 0052), and a polymeric toughening additive (corresponds to claimed microinclusion additive) in an amount ranging from 1 to 25 wt% (paragraph 0070), to form a thermoplastic composition (corresponds to claimed thermoplastic composition) (Abstract, paragraph 0054).  Furthermore, Topolkaraev discloses that said polyepoxide (corresponds to claimed nanoinclusion additive) can be added into the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) in the form of discrete domains having a dimension of less than 500 nanometers while said polymeric toughening additive (corresponds to claimed microinclusion additive) can also be added to the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) also in the form of discrete domains having a dimension of about 30 microns (paragraph 0078).  Topolkaraev discloses that said polymeric toughening additive (corresponds to claimed microinclusion additive) can be a polyolefin (paragraph 0065).  Topolkaraev also discloses that said domains in the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) can be subjected to strain/stress during drawing (paragraphs 0055, 0096, 0097) which Topolkaraev discloses axial dimensions after drawing to range from 10 microns to 300 microns (paragraph 0095).  Topolkaraev discloses using Fusabond MD-353D (DuPont) in its inventive Example (paragraph 0169) which is a maleic anhydride grafted polypropylene copolymer (corresponds to claimed maleated polyolefin).  Lastly, given the similarities between the claimed invention and that of Topolkaraev it can be said that the claimed water vapor transmission rates, total pore volume, and hydrohead value would be inherently found.
2.	As for Applicants’ claimed building insulation limitations, Squires discloses forming insulation systems (Title) that can use polymeric fibers (Claim 133) such as thermoplastic fibers (paragraph 0112) in applications such as in clothing, apparel, gloves (paragraph 0001), which are also applications used by Topolkaraev, but additionally for insulating systems (paragraph 0040) for roofs, housewraps (corresponds 
3.	However, Topolkaraev in view of Squires does not explicitly disclose using an interphase modifier.
4.	Monette teaches a fiber embedded in a matrix where said fiber and matrix have differing elastic modulus (Abstract).  Monette teaches using polyolefin in a continuous matrix and teaches that interphase materials are incorporated to enhance performance and provide properties such as toughness (column 16, lines 4-22)/
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thermoplastic composition, of Topolkaraev in view of Squires, by using the interphase modifier material, of Monette.  One of ordinary skill in the art would have been motivated in doing so in order to enhance performance like toughness in its own material.
6.	Further regarding Claims 45 and 46, given the similarities between the claimed invention and that of Topolkaraev in view of Squires and Monette it can be said that these properties would be inherently found too.

Topolkaraev in view of Squires and Monette suggests using polyether polyol (Pluriol WI-285) (paragraph 0169) and alkane diols (Topolkaraev:  paragraphs 0072, 0074).
Claims 45-70, 73, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev USPA_20120040582_A1 in view of Tsai USPN_5800758, Squires USPA_20080032114_A1, and Monette USPN_5288555.
8.	Regarding Claims 45, 47-50, 52-62, 64-70, 73, and 74, Topolkaraev discloses forming garments such as clothing, shoe coverings, and surgical gowns/drapes (paragraph 0105) comprising its inventive fibers (corresponds to claimed fiber of claimed polymeric material) which can be made by polylactic acid (corresponds to claimed matrix polyester) and also be blended with polyolefins (corresponds to claimed polyolefin matrix polymer) (paragraph 0036); wherein said polylactic acid (corresponds to claimed matrix polyester) is in an amount greater than 70 wt% (Claim 12) with a polyepoxide (corresponds to claimed polymeric nanoinclusion additive) in an amount ranging from 0.05 to 10 wt% (paragraph 0052), and a polymeric toughening additive (corresponds to claimed microinclusion additive) in an amount ranging from 1 to 25 wt% (paragraph 0070), to form a thermoplastic composition (corresponds to claimed thermoplastic composition) (Abstract, paragraph 0054).  Furthermore, Topolkaraev discloses that said polyepoxide (corresponds to claimed nanoinclusion additive) can be added into the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) in the form of discrete domains having a dimension of less than 500 nanometers while said polymeric toughening additive (corresponds to claimed microinclusion additive) can also be added to the continuous phase of said polylactic Topolkaraev discloses that said polymeric toughening additive (corresponds to claimed microinclusion additive) can be a polyolefin (paragraph 0065).  Topolkaraev also discloses that said domains in the continuous phase of said polylactic acid (corresponds to claimed matrix polyester) can be subjected to strain/stress during drawing (paragraphs 0055, 0096, 0097) which according to Applicants’ Specification (see Pre-Pub paragraphs 0025, 0027) would cause pores to form besides said domains, both microscale and nanoscale.  Furthermore, Topolkaraev discloses axial dimensions after drawing to range from 10 microns to 300 microns (paragraph 0095).  Lastly, Topolkaraev discloses using Fusabond MD-353D (DuPont) in its inventive Example (paragraph 0169) which is a maleic anhydride grafted polypropylene copolymer (corresponds to claimed maleated polyolefin).
9.	However, Topolkaraev does not explicitly disclose drawing its film material that would induce the claimed pores with the claimed properties mentioned.  Also, Topolkaraev does not disclose the claimed hydrohead value. Topolkaraev does not explicitly disclose using an interphase modifier.
10.	Tsai discloses forming porous films using porous fibers (column 16, lines 26-28), with improved properties (Title) that can comprise a polymer material, such as polyesters (column 3, lines 54-55) as well as fillers (Abstract).  Tsai discloses that porous films (corresponds to claimed limitation of instant Claim 63) have been made by incorporating filler particles into a polymer material and stretching (drawing/orienting/elongating) the material to form a film having voids induced (column  Tsai also discloses using polyolefin fillers having a dimension in the micro and nanoscale levels (corresponds to claimed polymeric nanoinclusion and microinclusion additives) (column 11, lines 1-10).  Tsai discloses that its invention results in films having high water vapor transmission rate (corresponds to claimed limitation of instant Claim 45) (column 2, lines 1-6), improved breathability in articles such as surgical gowns (Topolkaraev also discloses forming surgical gown drape garments as stated above), and improved tactile and aesthetic properties (column 2, line 65 – column 3, line 7).  Tsai further discloses that the draw elongation during stretching can be within the range of about 1 - 4 (where “draw elongation” is the measurement of the length before and after) (column 2, lines 52-59) which falls within the same draw ratio range used by Applicants in their Specification (see pre-pub paragraph 0083).  And that the aspect ratio of its pores can be less than about 30 (column 19, lines 43-49), which teaches Applicants’ range in Claim 53.  Moreover, Tsai discloses that parameters, such as said stretching, can contribute towards a desired pore volume content, pore size, pore distribution, and arrangement of pores (column 3, lines 26-40).  More explicitly, Tsai discloses that pore size and number of pores can be controlled by the filler particle size and filler particle size distribution, and that the conditions and modes of the stretch processing, such as the selection of the draw ratio(s) can help determine the resultant pore shape and size, as well as the interconnectivity of the porous structure. Furthermore, Tsai discloses that the porous morphology within the final porous film can be controlled by various factors during the compounding or material development phase, as well as during the processing or Tsai discloses that “[i]t has been found that the wettability should be provided not only on the surface of the film but also within the porous or microporous channel structure to provide a driving force for liquid flow into intrinsic, internal regions of the material. A major factor which can affect the access of liquid (e.g. water) into the microporous film structure can include the specific permeability of the film material, as determined by the pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure. Other major factors can include the liquid viscosity, the liquid surface tension, the contact angle of liquid with microporous media, and the thickness of the material. As a result, the technique of the invention has been configured to provide porous film materials with specific microporous structures having controlled liquid permeability and to provide for particular interactions between the liquid with the microporous structure, such as by reducing or otherwise affecting the liquid viscosity and surface tension (column 3, lines 8-25).
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polymeric material, of Topolkaraev, by stretching in the manner, of Tsai.  One of ordinary skill in the art would have been motivated in doing so in order to obtain high water vapor transmission rate, improved tactile and aesthetic properties, and improved breathability in the surgical gowns, of Topolkaraev, as disclosed by Tsai.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the “pore geometry (pore size and size distribution) and by the connectivity and tortuosity of the three-dimensional pore structure”, of Topolkaraev, as detailed by Tsai above.  One of ordinary skill in the art Tsai so as to increase the utility of the invention of Tsai’s absorbent membrane structure in a variety of different applications where differing permeabilities would be needed (Topolkaraev:  paragraph 0105).  This would then give the ability to control the claimed hydrohead value based on end-user product specifications.  Applicants have not indicated how the instantly claimed hydrohead values result in unexpected and surprising properties.
12.	Once the process technique of stretching of Tsai is applied the claimed aspect ratio, total pore volume, micropore size, and nanopore size limitations will inherently occur on account of the draw ratios and discrete domains, of Topolkaraev in view of Tsai, being the same.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Alternatively, given that Tsai discloses detailed information above on how to obtain a desired pore size, it would therefore be expected for one of ordinary skill in the art to know how to use such known techniques in obtained pore sizes within the micro and nanoscale, total pore volume, and aspect ratios as disclosed also by Tsai and as being claimed by Applicants.  Applicants have not shown criticality of why such pore sizes, total pore volume, and aspect ratios are unexpected, surprising, and/or unobtainable by prior art references.
Squires discloses forming insulation systems (Title) that can use polymeric fibers (Claim 133) such as thermoplastic fibers (paragraph 0112) in applications such as in clothing, apparel, gloves (paragraph 0001), which are also applications used by Topolkaraev in view of Tsai, but additionally for insulating systems (paragraph 0040) for roofs, housewraps (corresponds to claimed wrap), roofs (paragraph 0001), walls (paragraphs 0010, 0012), adjacent to wall cavities (corresponds to claimed panels/envelopes), having additional layers (paragraph 0040; corresponds to claimed additional layers of material in Claim 56), that can be positioned adjacent to interior and exterior walls (can correspond to claimed exterior coverings too) (paragraph 0040).  Thus, it would’ve been obvious to one of ordinary skill in the art at the time the invention was made to use its invention for other applications from prior art for purposes of expanding the utility of its invention.
14.	Monette teaches a fiber embedded in a matrix where said fiber and matrix have differing elastic modulus (Abstract).  Monette teaches using polyolefin in a continuous matrix and teaches that interphase materials are incorporated to enhance performance and provide properties such as toughness (column 16, lines 4-22)/
15.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thermoplastic composition, of Topolkaraev in view of Tsai and Squires, by using the interphase modifier material, of Monette.  One of ordinary skill in the art would have been motivated in doing so in order to enhance performance like toughness in its own material.

Topolkaraev in view of Tsai, Squires, and Monette suggests a WVTR of 500 g/m2/24 hrs (Tsai:  column 18, lines 8-19).  Alternatively, given the similarities between the claimed invention and that of Topolkaraev in view of Tsai, Squires, and Monette it can be said that these properties of instant Claims 45 and 46 would be inherently found too.
17.	Regarding Claim 51, Topolkaraev in view of Tsai, Squires, and Monette suggests using polyether polyol (Pluriol WI-285) (Topolkaraev: paragraph 0169) and alkane diols (Topolkaraev:  paragraphs 0072, 0074).
18.	Regarding Claim 63, Topolkaraev in view of Tsai, Squires, and Monette suggests forming porous films using porous fibers (Tsai: column 16, lines 26-28), with improved properties (Tsai: Title) that can comprise a polymer material, such as polyesters (Tsai: column 3, lines 54-55).  It would have been obvious to expand the utility of ones invention by using it to form films as well.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicants state: “However, as now recited in claim 45, the thermoplastic composition further includes an interphase modifier. For instance, referring to at least paragraph [0076] of the publication of the present disclosure, itis clear that the interphase modifier is included in the thermoplastic composition in order to reduce the degree of friction and connectivity between the microinclusion additive and matrix polymer to enhance the degree and uniformity of debonding, which can allow forthe pores to be distributed ina more homogeneous fashion throughout the composition. This is further shown in the examples, such as Example 1, where the polymeric material is formed from a blend of polylactic acid, microinclusion additive, nanoinclusion additive, and interfacial modifier (interphase modifier, refer to Pluriol WI 285 discussed in paragraph [007 7)), where the polymeric material including the interphase modifier is extruded to form the pellets. FIG. Conversely, Monette is directed to composite (e.g. fiber reinforced composite) that includes fibers, a matrix, and an interphase surrounding the fiber (“an interphase surrounding the fiber and hence interposed between the fibers and the matrix.” Monette at Col. 4, Lines 10-15). Thus, itis clear that the interphase of Monette is nota componentofa thermoplastic composition, and is instead used to coat fibers in a fiber-reinforced composite. This is further supported by the Figures of Monette. For instance, referring to Col. 7, Lines 60-63 and Fig. 1 of Monette which has been reproduced above for convenience, Monette states, “[a] fiber-reinforced composite includes fibers 10 dispersed in a matrix 12, each individual fiber being surrounded by an interphase 171 so that the interphase is interposed between each fiber and the matnx.” Thus itis clear that Monette fails to disclose or render obvious an interphase modifier according to the pending claims thatis part of a thermoplastic composition, as, instead, Monette merely discloses interphases that coat fibers incorporated into a fiber-reinforced composite matrix.”
The Examiner respectfully submits that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the “blend” as mentioned above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, Monette’s inclusion of its interphase modifier, even if admittedly in the form of a composite, still teaches Applicants’ claimed features in light of broadest reasonable interpretation since no such “blend” limitation is found therein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 21, 2021